Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11, 13-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osman (US 2008/0315877 A1), in view of Tailor et al. (US 2010/0282258 A1), hereinafter referred to as Tailor.
With reference to claim 1, Osman teaches an apparatus to measure tissue strain, the apparatus comprising: 	an imaging system (¶0030, 0032; and 	a computer processor operatively coupled to the imaging system, wherein the computer processor (¶0033) is configured to: 	control the imaging system to perform a pulse sequence on tissue of a subject (¶0041-0045); 	acquire strain data responsive to the pulse sequence (¶0046); and	 determine an amount of strain on the tissue of the subject based at least in part on the strain data (¶0052)	 However, Osman is silent with regards to acquiring oxygen utilization data responsive to the pulse sequence and determine an amount of oxygen utilization of the tissue of the subject based at least in part on the oxygen utilization data.	Tailor teaches acquiring oxygen utilization data responsive to the pulse sequence and determine an amount of oxygen utilization of the tissue of the subject based at least in part on the oxygen utilization data (¶0042-0043).	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teaching of Tailor to acquire oxygen utilization data with the method of Osman so as to obtain a unified module that could quantify the tissue strain and oxygen utilization data from a single scan data since doing so would improve the reliability for assessing globally reduced diseased tissue states, and reduce the overall radiation exposure.
With reference to claim 2, Tailor further teaches the pulse sequence is performed during a breath-hold period during which the subject holds his or her breath (¶0082-0084).	With reference to claim 3, Osman further teaches the computer processor is also configured to acquire anatomic image data responsive to the pulse sequence (¶0053-0055).	With reference to claim 4, Tailor as combined above further teaches the computer processor is configured to generate an oxygen extraction fraction map that has pixel values associated with oxygen utilization in the tissue of the subject (¶0083-0085).	With reference to claim 5, Tailor as combined above further teaches the computer processor is configured to generate a strain map that has pixel values associated with strain in the tissue of the subject (¶0052-0057)	With reference to claim 6, Tailor further teaches the pulse sequence includes a first oxygen utilization segment and a second oxygen utilization segment, and wherein the oxygen utilization data includes first oxygen utilization data corresponding to the first oxygen utilization segment and second oxygen utilization data corresponding to the second oxygen utilization segment (¶0040-0042, ¶0086-0092).	With reference to claim 7, Osman further teaches the pulse sequence includes a strain encoding (SENC) pulse segment, and wherein the strain data corresponds to the SENC pulse segment (¶0071-0072).	With reference to claim 8, Osman further teaches the pulse sequence includes a cine pulse segment, and wherein the processor acquires anatomic image data from the cine pulse segment (¶0037-0041).	With reference to claim 10, Tailor further teaches the first oxygen utilization data and the second oxygen utilization data are based on a plurality of slice locations in the tissue of the subject, and wherein the first oxygen utilization data is based on a first ordering of the plurality of slice locations and the second oxygen utilization data is based on a second ordering of the plurality of slice locations (¶0068-0070).	With reference to claim 11, Tailor further teaches the computer processor is configured to control the imaging system to repetitively perform the pulse sequence, and wherein each repetition of the pulse sequence occurs during a breath-hold period of the subject (¶0083-0084).	With reference to claim 13, Tailor further teaches the computer processor is configured to determine frequency shifts caused by changes in deoxygenated hemoglobin levels in the subject, and wherein the oxygen utilization data is based at least in part on the frequency shifts (¶0083-0085).
With reference to claim 14, Osman teaches A method of measuring  tissue strain, the method comprising: 	controlling, by a computer processor, an imaging system to perform a pulse sequence on tissue of a subject (¶0041-0045); 	acquiring, by the computer processor, strain data responsive to the pulse sequence(¶0046); and 	determining, by the computer processor, an amount of strain on the tissue of the subject based at least in part on the strain data (¶0052).	With reference to claim 15 Oslam further teaches, acquiring, by the computer processor, anatomic image data responsive to the pulse sequence (¶0053-0055).	With reference to claim 16, Tailor further teaches generating, by the computer processor, an oxygen extraction fraction map based on the oxygen utilization data, wherein the oxygen extraction fraction map has pixel values associated with oxygen utilization in the tissue of the subject (¶0083-0085).	With reference to claim 17, Osman further teaches generating, by the computer processor and based on the strain data, a strain map that has pixel values associated with strain in the tissue of the subject (¶0052-0057).	With reference to claim 18, Tailor further teaches the pulse sequence includes a first oxygen utilization segment and a second oxygen utilization segment, and wherein the oxygen utilization data includes first oxygen utilization data corresponding to the first oxygen utilization segment and second oxygen utilization data corresponding to the second oxygen utilization segment (¶0040-0042, ¶0086-0092)	With reference to claim 20, Tailor further teaches the first oxygen utilization data and the second oxygen utilization data are based on a plurality of slice locations in the tissue of the subject, and wherein the first oxygen utilization data is based on a first ordering of the plurality of slice locations and the second oxygen utilization data is based on a second ordering of the plurality of slice locations (¶0068-0070, ¶0077)
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osman as combined above as applied to claim 1 above, and further in view of Subramanian et al. (“Evaluation of Partial k-space strategies to speed  up Time-domain EPR Imaging”), hereinafter referred to as Subramanian.	Osman as combined above is silent with regards to a Rosette trajectory.	Subramanian teaches the computer processor is configured to sample k-space using a Rosette trajectory to acquire the oxygen utilization data (page 5-6, “Spiral Trajectory” and page 9).	It would have been obvious to use the teaching of Subramanian with the apparatus of Osman as combined above so as to enhance the accuracy of the extracted data.
Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	The prior art does not disclose or suggest the claimed "the SENC pulse segment and the cine pulse segment occur in between the first oxygen utilization segment and the second oxygen utilization segment of the pulse sequence” in combination with the remaining claim elements as set forth in claim 9.	The prior art does not disclose or suggest the claimed "the pulse sequence includes a strain encoding (SENC) pulse segment to obtain the strain data and a cine pulse segment to obtain anatomical image data, and wherein the SENC pulse segment and the cine pulse segment occur in between the first oxygen utilization segment and the second oxygen utilization segment of the pulse sequence" in combination with the remaining claim elements as set forth in claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Jolly et al. (US 2019/0117073 A1) teaches global longitudinal strain from CINE magnetic resonance images.	Dharmakumar et al. (US 2018/0271375 A1) teaches robust myocardial blood oxygen level dependent magnetic resonance imaging with improved patient comfort.
Osman (US 2017/0311839 A1) teaches rapid quantitative evaluations of heart function with strain measurements from MRI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852